                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     United States,                                       Case No. 15-cr-00475-BLF-1
                                   8                      Plaintiff,
                                                                                              ORDER RE MOTION TO VACATE;
                                   9              v.                                          REQUESTING JOINT STATEMENT
                                                                                              RE DISCOVERY AND SCHEDULE ON
                                  10     CALDERON,                                            OR BEFORE FEBRUARY 22, 2019
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 20, 2018, Petitioner Elizabeth Calderon filed a motion to vacate her
                                  14   sentence under 28 U.S.C. § 2255. ECF 146. As grounds for relief, she claims (1) that the
                                  15   Government breached the plea agreement by not informing the Court at sentencing that Ms.
                                  16   Calderon had cooperated with the Government in its investigation of other individuals, see ECF
                                  17   149 at 6–11; and (2) that her attorney provided ineffective assistance of counsel because he too
                                  18   failed to inform the Court that Ms. Calderon had cooperated with the Government. Id. at 11–19.
                                  19   The Court ordered the Government to respond on September 26, 2018, and the Government
                                  20   responded on November 21, 2018. Ms. Calderon filed her traverse on January 3, 2019.
                                  21          28 U.S.C. § 2255 states that “[u]nless the motion and the files and records of the case
                                  22   conclusively show that the prisoner is entitled to no relief, the court shall . . . grant a prompt
                                  23   hearing thereon, determine the issues and make findings of fact and conclusions of law with
                                  24   respect thereto.” In determining whether a hearing and findings of fact and conclusions of law are
                                  25   required, “[t]he standard essentially is whether the movant has made specific factual allegations
                                  26   that, if true, state a claim on which relief could be granted.’” United States v. Withers, 638 F.3d
                                  27   1055, 1062 (9th Cir. 2011) (quoting United States v. Schaflander, 743 F.2d 714, 717 (9th
                                  28   Cir.1984)) (alteration in original).
                                   1          The Court has reviewed the record, the briefing, and the evidence submitted therewith and

                                   2   has determined that the factual allegations, if true, state a claim on which relief could be granted.

                                   3   As such the Court must make findings of fact and conclusions of law, which may require an

                                   4   evidentiary hearing. Specifically, resolution of the issues turns on whether and to what degree Ms.

                                   5   Calderon cooperated with the Government (and conversely whether and to what degree she

                                   6   refused to cooperate).

                                   7          As such, the Court REQUESTS a joint statement from the parties concerning the following

                                   8   next steps: (1) the scope of discovery (if any) each party wishes to request under Rule 6 of the

                                   9   Rules Governing Section 2255 proceedings; (2) whether either party wishes to expand the record

                                  10   under Rule 7 of the Rules Governing Section 2255 proceedings; (3) whether either party believes

                                  11   an evidentiary hearing is required (or whether the parties believe additional discovery is necessary

                                  12   before this question can be answered); (4) a proposed schedule for any such discovery (and related
Northern District of California
 United States District Court




                                  13   briefing), as well as a proposed date for an evidentiary hearing that works for both parties, even if

                                  14   either or both parties do not believe such a hearing is warranted. To be clear, the Court does not

                                  15   require the parties to make any such discovery requests at this juncture; once the parties submit the

                                  16   joint statement, the Court will set a discovery and hearing schedule, if required.

                                  17          The joint statement is due on or before February 22, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: February 5, 2019

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
